USCA11 Case: 21-11715    Date Filed: 12/14/2021   Page: 1 of 2




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11715
                ____________________

STATE OF FLORIDA,
                                           Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA,
SECRETARY OF THE UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,
in his official capacity,
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY,
ACTING COMMISSIONER OF U.S. CUSTOMS AND BORDER
PROTECTION,
in his official capacity,
UNITED STATES CUSTOMS AND BORDER PROTECTION, et
USCA11 Case: 21-11715        Date Filed: 12/14/2021     Page: 2 of 2




2                      Opinion of the Court                21-11715

al.,


                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:21-cv-00541-CEH-SPF
                    ____________________

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.
PER CURIAM:
        Upon unopposed motion of the Defendant-Appellant State
of Florida, this Court hereby (1) vacates the district court’s order,
dated May 18, 2021, denying the State of Florida’s motion for a
preliminary injunction challenging certain interim immigration
enforcement policies issued on January 20, 2021, by the United
States Department of Homeland Security, and February 18, 2021,
by the United States Immigration and Customs Enforcement; and
(2) dismisses the State of Florida’s appeal as moot because the
above interim policies have been superseded and are no longer in
effect.